DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 04/29/2021 is acknowledged and made of record. Claims 1-11 are now pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020; 05/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Claim 1: The claim limitation recites “a data output module configured to output the new data information of each frame of image stored in the data conversion module” However, there is no prior recitation of each frame of image being stored in the data conversion module as implied by this limitation. Therefore, this limitation lacks proper antecedent basis in the claim.
Claim 6- the limitation “…bsed on…” should read “…based on….”
Claim 11- the limitation “if a resolutions of...” should read “if a resolution of…”
 Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the image capturing device; image capturing module; the photosensitive system; first light modulation device; second light modulation device; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification does not provide any description or adequate structure as what these modules entail:  “a data acquisition module configured to acquire image data”; “a data conversion module configured to receive the image data”; “a data output module configured to output the new data information…”; “an image capturing module configured to capture at least two images…”; “a light source control device configured to control an output light flux” 
Appropriate correction is required.
  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting Claim 1-“a data acquisition module configured to acquire…”;  “a data conversion module configured to receive…”; a data output module…”; Claim 4-“a data acquisition module configured to acquire “;  “an image capturing module configured to capture…”; Claims 8,10-11-“a light source control device configured to…” and “ a light modulation device configured to modulate…”  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1: In the limitation “acquiring a maximum brightness value L1 of pixels” it is not clear if a maximum brightness value L1 is acquired representative for all pixels or if a maximum brightness value L1 for (a) each pixel is acquired. Please clarify.
In the limitation “taking L1/Lmax as a maximum brightness relative value η of the image frame” the value or range of L1 needs to be clarified (i.e. equal to or greater than zero) and the value or range of Lmax need to be clarified (i.e. positive greater than zero). Please clarify.
In the limitation “amplifying a brightness value of each of the pixels in the image frame to 1/η times of an original brightness value of each of the pixels, so as to achieve an amplified brightness value” the value or range of “original brightness value of each pixel” needs to be clarified (i.e. equal to greater than zero) and the value or range of the relative value “ η “ need to be clarified (i.e. positive greater than zero and less than 1). Furthermore, according to the specification as filed (see paragraph 0027 of instant specification), the acquired “maximum brightness value L1 of pixels” and the “original brightness value of each pixel” refer to the same value, such that “a brightness value of each of the pixels in the image frame to 1/η times of the maximum brightness value L1 of each pixel”. Please clarify. 
In the limitation “setting the amplified brightness value which is smaller than Lmin1 to 0“, the “Lmin1” is not defined in the claim. There is no prior recitation of determining that the amplified brightness value is smaller than Lmin1, as implied by this limitation. It is not clear how the amplified brightness value is set to 0 or the condition for setting the amplified brightness value to 0. The amplified brightness value is also not defined in the claim (i.e. the amplified brightness value may be greater than Lmin1?). It is not clear how “Lmin1” relates to the maximum and minimum possible brightness Lmax, Lmin, respectively. Please clarify.

a data acquisition module configured to acquire image data ”; “a data conversion module configured to receive the image data”; “a data output module configured to output the new data information…”; “an image capturing module configured to capture at least two images…”; “a light source control device configured to control an output light flux…” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Re Claim limitation “a data acquisition module configured to acquire image data”-The specification does not provide adequate structure to perform the claimed function. The specification states the claimed function of acquiring image data via a data input end. However, there is no disclosure of any particular structure as to what the data acquisition module entails. A data acquisition module that is a data input end may be configured in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand that data acquisition structure or structures perform(s) the claimed function.
Re Claim limitation “a data conversion module configured to receive the image data”-The specification does not provide adequate structure to perform the claimed function. The specification states the claimed function receiving the image data and convert the original data into new data information. However, there is no disclosure of any particular structure as to what the data conversion module entails. A data conversion module may be configured in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which data conversion structure or structures perform(s) the claimed function.
Re Claim limitation “a data output module configured to output the new data information”-The specification does not provide adequate structure to perform the claimed function. The specification 
Re Claim limitation “an image capturing module configured to capture at least two images”-The specification does not provide adequate structure to perform the claimed function. The specification states the claimed function, however there is no disclosure of any particular structure as to what the image capturing module entails. An image capturing module may be configured in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which image capturing structure or structures perform(s) the claimed function.
Re Claim limitation “a light source control device configured to control an output light flux”-The specification does not provide adequate structure to perform the claimed function. The specification states the claimed function. However, there is no disclosure of any particular structure as to what the light source control device entails. A light source control device may be configured in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which light source control structure or structures perform(s) the claimed function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Independent Claim 1 is allowable over the prior art record since the cited references taken alone or in combination do not teach or suggest “a data conversion module configured to receive the image data from the data acquisition module and to convert the original data information of each frame of the image in the image data into new data information, wherein said converting the original data information of each frame of the image in the image data into new data information comprises: acquiring a maximum brightness value L1 of pixels of the image frame; taking L1/Lmax as a maximum brightness relative value η of the image frame; amplifying a brightness value of each of the pixels in the image frame to 1/η times of an original brightness value of each of the pixels, so as to achieve an amplified brightness value; and setting the amplified brightness value which is smaller than Lmin1 to 0, where Lmin1>Lmin; and a data output module configured to output the new data information of each frame of image stored in the data conversion module and the maximum brightness relative value η corresponding to the new data information” in combination with the other limitations in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627